       Case 8:17-cr-00523-TDC Document 54-1 Filed 10/05/18 Page 1 of 2




                                      ATTACHMENT A

                                 STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

       On or about May 4, 2017, FRANK CRAWFORD III ("CRAWFORD"), then located in
Virginia, engaged in a series of interstate communications through his cellular telephone with
Victim A, then located in Maryland, to persuade Victim A to take—and to send to
CRAWFORD—visual depictions of Victim A engaged in sexually explicit conduct. The
following text messages were recovered from CRAWFORD's telephone;

       CRAWFORD:              Enjoy walking around today?

       Victim A:              I legit am walking around with a dildo in my pussy

       CRAWFORD:              lk how does it feel to be daddys new slut

       CRAWFORD:             Next class your in You ARE ganna ask to go to the latrine and show
                             me that you have done what i told you

        After this exchange, Victim A took and sent CRAWFORD a picture depicting Victim A
in a bathroom stall with a sex toy inserted into her vagina.

       Also in May 2017, CRAWFORD and Victim A communicated via an interactive live chat
service that utilized the Internet. CRAWFORD and Victim A both engaged in masturbation
during at least one chat session. CRAWFORD also sent Victim A pictures of his penis.

       The following items were seized from CRAWFORD pursuant to a search warrant and
each contained visual depictions of a minor engaged in sexually explicit conduct: a Hewlett-
Packard Computer, Model 15-P030NR, Serial Number 5CD4327RN1; an HOST Hard Drive,
Serial Number 140728JA1009COKJTUSM; and a Samsung cellular phone, Model SMJ320P,
Serial Number 089458893506721648.

      At all times relevant to this case, Victim A was a resident of Maryland and also a minor
who had attained the age of 12 years but not attained the age of 16 years. While in Maryland,
Victim A sent pictures to CRAWFORD at his specific request. The pictures depicted Victim A
engaged in sexually explicit conduct. CRAWFORD knew that Victim A was a minor.




Rev. August 2018
       Case 8:17-cr-00523-TDC Document 54-1 Filed 10/05/18 Page 2 of 2




        SO STIPULATED:


                                   Jo e R. Baldwin
                                   Assis ant United States Attorney



                                   Frank Crawford III
                                   Defendant .71



                                   James E. Crawford, Jr.
                                   Counsel for Defendant




Rev. August 2018
                                     II
